Case 1:21-cv-01233-NRN Document 25 Filed 09/10/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-01233-NRN

In re:

LACY ASHTYN BALDWIN,

Protected Person.


                                     ORDER
                        DENYING MOTION TO REMAND (Dkt. #9)
                                      and
                       GRANTING MOTION TO DISMISS (Dkt. #10)


N. REID NEUREITER
United States Magistrate Judge

         This case is before the Court for all purposes upon the consent of the parties

(Dkt. #15) and an Order of Reference entered by Chief Judge Philip A. Brimmer

pursuant to 28 U.S.C. § 636(c). (Dkt. #17.) Before the Court are the U.S. Department of

Health and Human Services’ (“HHS”) Motion to Dismiss (Dkt. #10), and Applicant Lacy

Ashtyn Baldwin’s (“Applicant”) Motion for Remand. Both motions are fully briefed, and

on August 23, 2021, the Court heard oral argument from the parties. Now, being fully

informed and for the reasons discussed below, it is hereby ORDERED that Applicant’s

Motion to Remand (Dkt. #9) is DENIED and HHS’s Motion to Dismiss (Dkt. #10) is

GRANTED.

                                       BACKGROUND

         Applicant is a minor disabled child. Pursuant to a stipulation entered in a

proceeding in the United States Court of Federal Claims, she receives payments from

an annuity policy (approximately $140,000 per year) funded by HHS under the National
Case 1:21-cv-01233-NRN Document 25 Filed 09/10/21 USDC Colorado Page 2 of 7




Childhood Vaccine Injury Act (“NCVIA”).1 Payments are made to Applicant through her

mother, Tami Lenee Baldwin, as Conservator.

      On March 29, 2021, Applicant filed in the district court for Mesa County, Colorado

(the “State Court Action”) an application pursuant to Colorado’s Structured Settlement

Protection Act, Colo. Rev. Stat. §§ 13-23-101 et seq. (the “Application”). (See Dkt. #5.)

The Application sought an order transferring receipt of the annuity payments from

Applicant’s mother as Conservator to her mother as the Trustee of the Lacy Ashtyn

Baldwin Disability Trust Dated February 28, 2017 and Amended on December 18, 2018

(the “Trust”). Applicant and her mother want the payments made directly to the Trust

because under the current arrangement, where the Conservator receives the payments

and then transfers them into the Trust, Applicant is disqualified from receiving Medicaid

benefits because her income is deemed too high.

      HHS removed the case to federal court on May 4, 2021. (Dkt. #1.) The subject

motions (Dkt. ##9 & 10) followed a month later.




      1   The NCVIA provides as follows:
      In purchasing an annuity under subparagraph (A) or (B), the Secretary may
      purchase a guarantee for the annuity, may enter into agreements regarding
      the purchase price for and rate of return of the annuity, and may take such
      other actions as may be necessary to safeguard the financial interests of
      the United States regarding the annuity. Any payment received by the
      Secretary pursuant to the preceding sentence shall be paid to the Vaccine
      Injury Compensation Trust Fund established under section 9510 of Title 26,
      or to the appropriations account from which the funds were derived to
      purchase the annuity, whichever is appropriate.
42 U.S.C. § 300aa-15(f)(4)(C).


                                            2
Case 1:21-cv-01233-NRN Document 25 Filed 09/10/21 USDC Colorado Page 3 of 7




                                         ANALYSIS

       HHS seeks dismissal of this case under Rule 12(b)(1) and, alternatively, Rule

12(b)(6). Applicant, conversely, argues that removal was inappropriate and requests

that the case be remanded to state court.

       HHS cites 28 U.S.C. § 1442(a)(1) as authority for removal. (Dkt. #1 at 1.) Section

1442(a)(1) provides for removal of a “civil action” to a United States District Court from a

state court under the following circumstances:

       The United States or any agency thereof or any officer (or any person acting
       under that officer) of the United States or of any agency thereof, [is sued] in
       an official or individual capacity, for or relating to any act under color of such
       office or on account of any right, title or authority claimed under any Act of
       Congress for the apprehension or punishment of criminals or the collection
       of the revenue.

The term “civil action” includes “any proceeding (whether or not ancillary to another

proceeding) to the extent that in such proceeding a judicial order, including a subpoena

for testimony or documents, is sought or issued.” 28 U.S.C. § 1442(d)(1). To qualify for

removal, a federal agency must only raise a “colorable defense under federal law.”

Mesa v. California, 489 U.S. 121, 129 (1989).

       The Seventh Circuit has summarized the requirements for removal under § 1442

as follows: “(1) the proceeding must be a ‘civil action,’ (2) the civil action must be

‘against or directed to’ the removing party, (3) the removing party must be one of the

entities listed, (4) and the civil action must be ‘for or relating to any act under color of

such office.’” Hammer v. United States Dep’t of Health & Hum. Servs., 905 F.3d 517,

525–26 (7th Cir. 2018). The “basic purpose” of the “federal officer removal” statute “is to

protect the Federal Government from [] interference with its operations . . . .” Watson v.

Philip Morris Co. Inc., 551 U.S. 142, 150 (2007) (internal quotations omitted). HHS, as



                                               3
Case 1:21-cv-01233-NRN Document 25 Filed 09/10/21 USDC Colorado Page 4 of 7




the party asserting federal officer removal, bears the burden of establishing jurisdiction

by a preponderance of the evidence. Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir.

2013). This burden is met by “a substantial factual showing,” Wyoming v. Livingston,

443 F.3d 1211, 1225 (10th Cir. 2006), that supports “‘candid, specific and positive’

allegations.” In re MTBE Prods. Liab. Litig., 488 F.3d 112, 130 (2d Cir. 2007) (citation

omitted).But unlike other some removal statutes, § 1442 should “be liberally construed

to give full effect to [its] purpose[ ].” Colorado v. Symes, 286 U.S. 510, 517 (1932).

       Applicant concedes that HHS is a federal agency, and the Application she filed in

the State Court Action meets the broad definition of a “civil action.” Applicant argues,

however, that the State Court Action is not directed to or against HHS, and HHS does

not assert any colorable federal defenses to this action. The Court disagrees and finds

that removal was proper.

       First, Applicant’s argument that the State Court Action is not “directed at” HHS

because she does not seek an order directing HHS to act or refrain from acting, nor one

modifying the terms of the parties’ settlement agreement, is simply wrong. The

stipulation pursuant to which the annuity payments are owed states that payments are

to be made to Tami Baldwin, “as the court-appointed guardian(s)/conservator(s) of the

estate of” Applicant. See Baldwin v. Sec’y of Health & Hum. Servs., No. 09-694V, 2016

WL 6879548, at *2 (Fed. Cl. Oct. 20, 2016). It also commanded that “[n]o payments

pursuant to this Stipulation shall be made until [Tami Baldwin] provides the Secretary

with documentation establishing her appointment as guardian(s)/conservator(s) of

[Applicant]’s estate.” Id. Moreover, the annuity provides that HHS, as the owner of the

annuity, has “the right at any time to designate the payee to whom benefits are payable




                                             4
Case 1:21-cv-01233-NRN Document 25 Filed 09/10/21 USDC Colorado Page 5 of 7




under the annuity.” (Dkt. #1-2 at 2.) The Application, however, requests that HHS be

“directed to remit the Assigned Payments to Tami Baldwin as Trustee of the [Trust].”

(Dkt. #5 at 6, ¶ 35.) If the Application were to be granted by the state court, HHS would

have to pay funds to a different legal entity than the one agreed to by the parties and

approved by a federal court pursuant to a federal statute. The terms of the annuity

payment would also be modified to remove HHS’s discretion to designate the payee in

the future. There is therefore no doubt the State Court Action is directed against HHS.

See Dugan v. Rank, 372 U.S. 609, 620 (1963) (“The general rule is that a suit is against

the sovereign if the judgment sought would expend itself on the public treasury or

domain, or interfere with the public administration, or if the effect of the judgment would

be to restrain the Government from acting, or to compel it to act.”) (internal citations and

quotations omitted).

       Second, HHS asserted a colorable federal defense in the Notice of Removal:

sovereign immunity. (See Dkt. #1 at 4, ¶ 12 (“HHS seeks to assert a federal defense.

The United States has not waived federal sovereign immunity to permit a state court

action that would bind HHS in its handling of the annuity.”).) In fact, this defense is not

just colorable, it is dispositive—sovereign immunity divests the Court of subject matter

jurisdiction over this case.

       HHS raises the sovereign immunity defense by way of the doctrine of derivative

jurisdiction. “Jurisdiction on removal is derivative in nature and does not exist if the state

court from which the action is removed lacks jurisdiction.” Crow v. Wyo. Timber Prod.

Co., 424 F.2d 93, 96 (10th Cir. 1970); see also Jones v. Berryhill, No. 19-cv-01305-

REB, 2019 WL 2299854, at *1 (D. Colo. May 30, 2019) (recognizing that the doctrine of




                                              5
Case 1:21-cv-01233-NRN Document 25 Filed 09/10/21 USDC Colorado Page 6 of 7




derivative jurisdiction applies to removal under § 1442). In other words, if the Mesa

County District Court does not have jurisdiction over Applicant’s claims as they pertain

to HHS, neither does this Court.

       “[S]overeign immunity shields the Federal Government and its agencies from

suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994) (citations omitted). “Sovereign immunity

is jurisdictional in nature.” Id. (citations omitted). Thus, unless the government waives its

immunity by consenting to be sued, courts lack subject-matter jurisdiction to adjudicate

claims asserted against it. United States v. Mitchell, 463 U.S. 206, 212 (1983) (“It is

axiomatic that the United States may not be sued without its consent and that the

existence of consent is a prerequisite for jurisdiction.”). “A waiver of sovereign immunity

cannot be implied but must be unequivocally expressed.” United States v. Mitchell, 445

U.S. 535, 538 (1980) (internal quotation omitted). The terms of the government’s

“consent to be sued in any court define that court’s jurisdiction to entertain the suit.”

United States v. Sherwood, 312 U.S. 584, 586 (1941).

       Applicant has not identified a waiver of sovereign immunity such that HHS can be

sued in state court to modify an order of a federal court and change the terms of an

annuity funded by HHS pursuant to the NCVIA. Instead, she repeats her claim that the

State Court Action is not directed at HHS. For the reasons discussed above, this

argument is unpersuasive. And even if the Application only sought to direct Berkshire

Hathaway, as the annuity issuer, to direct funds to the Trust, it is undisputable that the

funds in question are federal funds. Only HHS—not its agent, Berkshire Hathaway—has

the authority to decide to whom the funds should be paid. But, under the plain language

of the Application, the order requested would “would require [HHS’s] official affirmative




                                              6
Case 1:21-cv-01233-NRN Document 25 Filed 09/10/21 USDC Colorado Page 7 of 7




action, affect the public administration of government agencies and cause as well the

disposition of property admittedly belonging to the United States.” State of Hawaii v.

Gordon, 373 U.S. 57, 58 (1963). Such suits cannot be maintained. See id.

      If Applicant wishes to modify the terms of her NCVIA settlement stipulation, the

proper forum to do so is not in Colorado state court, but in the Court of Federal Claims,

where the stipulation was reached, approved, and made an order of court.2

      Applicant’s Motion to Remand (Dkt. #9) is DENIED, and HHS’s Motion to Dismiss

(Dkt. #10) is GRANTED. This case is DISMISSED WITHOUT PREJUDICE.



      Dated this 10th day of September, 2021.


                                         BY THE COURT:



                                         N. Reid Neureiter
                                         United States Magistrate Judge




      2 Because the Court does not have subject matter jurisdiction, it does not reach
the issue of whether Applicant’s requested relief is preempted by the NCVIA. That is an
issue that can be addressed in the appropriate forum, the Court of Federal Claims.


                                            7
